[Cite as State v. Holbrook, 2013-Ohio-1870.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT




STATE OF OHIO                                  :    JUDGES:
                                               :    Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                     :    Hon. Sheila G. Farmer, J.
                                               :    Hon. John W. Wise, J.
-vs-                                           :
                                               :
JASON HOLBROOK                                 :    Case No. 2012CA00180
                                               :
        Defendant-Appellant                    :    OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. 2012CR0852



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   May 6, 2013




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellee

JOHN D. FERRERO                                     MATTHEW A. PETIT
Prosecuting Attorney                                116 Cleveland Avenue, NW
                                                    Suite 808
By: RENEE M. WATSON                                 Canton, OH 44702
110 Central Plaza South
Suite 510
Canton, OH 44702-1413
Stark County, Case No. 2012CA00180                                                        2

Farmer, J.

       {¶1}   On July 10, 2012, the Stark County Grand Jury indicted appellant, Jason

Holbrook, on one count of domestic violence in violation of R.C. 2919.25. Said charge

arose from an incident involving appellant's girlfriend, Kayla Ecklund. Appellant had

slapped Ms. Ecklund across the face.

       {¶2}   A jury trial commenced on August 20, 2012. The jury found appellant

guilty. By judgment entry filed September 17, 2012, the trial court sentenced appellant

to twelve months in prison.

       {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

       {¶4}   "THE APPELLANT'S CONVICTION FOR ONE COUNT OF DOMESTIC

VIOLENCE IN VIOLATION OF R.C. 2919.25 WAS AGAINST THE MANIFEST WEIGHT

AND SUFFICIENCY OF THE EVIDENCE."

                                             I

       {¶5}   Appellant claims his conviction for domestic violence was against the

manifest weight and sufficiency of the evidence. We disagree.

       {¶6}   On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259 (1991). "The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." Jenks at

paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307 (1979). On
Stark County, Case No. 2012CA00180                                                        3


review for manifest weight, a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered." State v. Martin, 20 Ohio App.3d 172 (1983), 175. See also, State

v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52. The granting of a new trial "should be

exercised only in the exceptional case in which the evidence weighs heavily against the

conviction." Martin at 175.

       {¶7}   Appellant was convicted of domestic violence in violation of R.C.

2919.25(A) which states, "[n]o person shall knowingly cause or attempt to cause

physical harm to a family or household member." "Physical harm" is defined in R.C.

2901.01(A)(3) as, "any injury, illness, or other physiological impairment, regardless of its

gravity or duration."

       {¶8}   Appellant argues because the responding officers and his grandmother,

Betty Knight, did not testify to any visible injury, swelling, or redness on the victim’s

face, the evidence is insufficient to establish the element of physical harm.

       {¶9}   The victim, Kayla Ecklund, was 5'2" tall, 110 pounds, nineteen years old,

and seven months pregnant at the time of the incident. T. at 78, 92. Appellant was

thirty-eight years old at the time. T. at 137. Ms. Ecklund testified she and appellant

entered into an argument. She attempted to call her mother and appellant slapped her.

T. at 91, 99.    She explained, "Jason had been drinking, and we had gotten in an

argument; and I went to go call my mom to tell her to come pick me up. He told me to
Stark County, Case No. 2012CA00180                                                       4

get away from the phone, and I wouldn't. So he had hit me across the face." Id. She

testified her face was red and swollen. T. at 92, 100.

       {¶10} Neither of the responding officers observed any physical marks on Ms.

Ecklund, except Stark County Sheriff's Sergeant Terry Curry, who observed a slight

injury. T. at 110-111. Ms. Ecklund was upset and distraught according to the officers.

T. at 78, 109.

       {¶11} Ms. Knight told the officers at the scene that appellant had slapped Ms.

Ecklund across the face, but at trial, claimed not to have witnessed the slap or was too

confused to recall the entire incident because of her low blood sugar. T. at 136-138.

Ms. Knight appeared to blame Ms. Ecklund for giving appellant some beer that

aggravated his mental illness. T. at 133-134.

       {¶12} We note the weight to be given to the evidence and the credibility of the

witnesses are issues for the trier of fact. State v. Jamison, 49 Ohio St.3d 182 (1990).

The trier of fact "has the best opportunity to view the demeanor, attitude, and credibility

of each witness, something that does not translate well on the written page." Davis v.

Flickinger, 77 Ohio St.3d 415, 418, 1997-Ohio-260.

       {¶13} Upon review, we find sufficient evidence of an event that meets the

definition of "physical harm," a slapping, and no manifest miscarriage of justice.

       {¶14} The sole assignment of error is denied.
Stark County, Case No. 2012CA00180                                          5


      {¶15} The judgment of the Court of Common Pleas of Stark County, Ohio is

hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Wise, J. concur.




                                      _s / Sheila G. Farmer______________



                                      _s/ William B. Hoffman_____________



                                      _s / John W. Wise_________________

                                                   JUDGES




SGF/sg 426
[Cite as State v. Holbrook, 2013-Ohio-1870.]


                     IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :
                                               :
        Plaintiff-Appellee                     :
                                               :
-vs-                                           :        JUDGMENT ENTRY
                                               :
JASON HOLBROOK                                 :
                                               :
        Defendant-Appellant                    :        CASE NO. 2012CA00180




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Stark County, Ohio is affirmed. Costs to

appellant.




                                               s / Sheila G. Farmer______________



                                               _s/ William B. Hoffman_____________



                                               _s / John W. Wise_________________

                                                            JUDGES